Title: From James Madison to Edward Richards, 23 May 1804
From: Madison, James
To: Richards, Edward



Sir.
Department of State 23d. May 1804.
The President has received your letter of the 17th. with its enclosures. It does not appear from your statement, that, in the wrongs you mention that you have sustained, there is any circumstance calling for or even admitting of the interposition of the Executive of the United States; but your complaint seems to be rather of a nature to be pursued in the Courts of Justice according to the counsel you may obtain from the profession of the law. Your papers are herewith returned. I am &c.
James Madison
